DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 6 is objected to because of the following informalities:
Claim 6 recites “control to supply fuel at least one cylinder”.  For the purpose of examination over the prior art the limitation will be construed as “control to supply fuel to at least one cylinder”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 2, 4, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold”.  Claim 2 recites “a first determination threshold” and “a second determination threshold higher than the first determination threshold value.”  Claim 4 recites “in a case where the temperature of the exhaust gas control apparatus becomes lower than a predetermined temperature…”.  Claim 5 recites “in a case where the temperature of the exhaust gas control apparatus becomes lower than the predetermined temperature”.  Claim 5 is dependent on Claim 4, is dependent on Claim 2, is dependent on Claim 1.  The remaining limitations of the claims are directed towards control functions which are (or are not) executed based on a determination of the instant exhaust gas control apparatus temperature relative to the various predetermined/threshold temperatures.  It is unclear as-claimed whether the claimed temperature (predetermined/thresholds) are separate thresholds or are intended to be relative to one another and as a result it is unclear when the claimed control functions are intended to be executed.
For the purpose of examination over the prior art:
Claim 2 will be construed as: “the determination threshold value” and “a second determination threshold higher than the determination threshold value.”; respectively.
Claim 4 will be construed as “in a case where the temperature of the exhaust gas control apparatus becomes lower than the determination threshold…”.
Claim 5 will be construed as “in a case where the temperature of the exhaust gas control apparatus becomes lower than the determination threshold”.
Appropriate Explanation/Correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Hahn (U.S. 2008/0109125A1) in view of Foster (U.S. 2004/0098970A1).
Hahn discloses “Conventional vehicles powered only by an internal combustion engine, as well as hybrid vehicles, can exhibit a problem when an exhaust gas emission control system has not yet attained its operational readiness after a motor start, in particular a cold start. For example, catalytic converters have not yet reached their "turn-on temperature", the so-called light-off temperature, so that adequate conversion of harmful exhaust gas components cannot be ensured during this phase.” (¶0004) and “It is therefore an object of the present invention to provide a controller for the drive torque of a hybrid vehicle which reduces or may even eliminate driver-specific and start process-specific effects on the exhaust gas emission during or after a vehicle or engine are started. It is another of object to provide a suitable torque control device for carrying out the method.” (¶0005) and “At step 118 as well as at step 120, the internal combustion engine 12 is not operating according to the desired torque M_w, but rather according to the nominal torque M_s. This has the advantage that all operating parameters of the internal combustion engine, in particular cylinder fill, fuel quantity, injection timing, injection angles (for gasoline engines), mixture conditioning (homogeneous charge or stratified charge), exhaust gas return rate, etc., can be optimized so that the exhaust gas emission control system can be quickly activated and raw emission of the internal combustion engine 12 can be kept to a minimum.” (¶0044).
Regarding Claim 1, Hahn teaches: 
A hybrid vehicle (Fig. 1, ¶0001 “hybrid drive unit of an automobile after a start”) comprising: 
a multi-cylinder engine (Fig. 1, 12); 
an exhaust gas control apparatus including a catalyst removing exhaust gas from the multi-cylinder engine (¶0026-0027 “In the next step 104, a query is made if criteria K_A for determining the inactivity of an exhaust gas emission control system of the hybrid drive unit 10 (not shown in FIG. 1) are met.  These criteria K_A include at least one of the following criteria which have already been described above: [0027] the catalytic converter temperature falls below a predetermined limit temperature…”)
an electric motor (Fig. 1, 14); 
and an electric power storage device (Fig. 1, “The electric machine 14 receives the electric energy from an energy store 22, for example a battery…”; ¶0020) configured to exchange electric power with the electric motor, 
wherein: the hybrid vehicle is configured such that at least one of the multi-cylinder engine and the electric motor outputs drive power to wheels (Fig. 1, “A gear 16 connects the internal combustion engine 12 and the electric motor with an illustrated drive train 18.”; ¶0019; Note: Fig. 1 shows two wheels coupled to the drivetrain 18); 
and the hybrid vehicle further includes a control device (Fig. 1, 28; see ¶0023) configured to execute catalyst temperature increase control (Fig. that the exhaust gas emission control system can be quickly activated and raw emission of the internal combustion engine 12 can be kept to a minimum.” (¶0044).  In other words the system recognizes after an engine start that the exhaust gas emission control system, incl. the catalytic converter are not yet activated (¶0026, i.e. temperature is below a predetermined “light-off” temperature) and subsequently a torque control process and an exhaust gas emission control system temperature increase process is executed (Fig. 2)) in a case where a temperature increase of the catalyst is requested during a load operation (i.e. after engine start when the load on the engine is below a threshold amount, see ¶0043) of the multi-cylinder engine, 
execute control such that the electric motor supplements insufficient drive power due to the execution of the catalyst temperature increase control (¶0043; “Because the internal combustion engine 12 now provides a smaller drive torque than requested by the driver, the electric machine 14 operates as a motor and supplies a positive electromotive torque M_EM according to the torque difference .DELTA.M. The result is again a total drive torque that corresponds to the desired torque M_w.”)
Hahn discloses all the elements of the claim with exception that complete details of the “optimized” temperature increase control are not disclosed.  Therefore Hahn does not explicitly teach: an exhaust gas emission control system temperature increase process is executed for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control.
Foster discloses “This application relates to a method and apparatus for reducing exhaust emissions of an engine in particular, a method and apparatus for reducing cold start exhaust emissions.” (¶0003) and “Accordingly, it is desirable to improve the cold start emissions of a vehicle by providing methods and apparatus for meeting the mandated emissions standards at minimum cost, and without reducing reliability” (¶0015) and “A method for reducing exhaust emissions of an engine having a plurality cylinders each having exhaust ports coupled to an exhaust system, the method comprising… determining if the engine is being started from a cold state by sampling at least the temperature of the engine deactivating the first plurality of cylinders if the engine is being started from a cold state; supplying additional fuel and air to the second plurality of cylinders, wherein deactivation of the first plurality cylinders causes the second plurality of cylinders to operate at a condition corresponding to an engine output demand, wherein an exhaust of a first temperature is expelled by the second plurality of cylinders into the warm up converter, the first temperature being greater than an exhaust temperature that would be generated by all plurality of cylinders operating at the condition corresponding to the engine output demand.”; and “Disclosed herein is an apparatus and system that limits the cold start emissions of a vehicle engine by deactivating certain cylinders of the engine wherein the catalytic converter is brought to its operating temperature as quickly as possible.” (¶0030); and “In accordance with These signals can be used to control cylinder deactivation (e.g., limiting or shutting off fuel flow as well as closing the intake and exhaust valves of the deactivated cylinders) as well as performing other vehicle operations including but not limited to: fuel/air flow control to maintain optimum, lean or rich stoichiometry as may be required to provide the required torque output and higher exhaust temperature in the non-deactivated cylinders; spark timing; engine output; and providing on board malfunctioning diagnostic (OBD) means to the vehicle operator. As is known in the related arts and as used herein "lean" is meant to include engines that can be operated with an inlet oxygen concentration greater than the amount required for stoichiometric (or chemically correct) combustion of a hydrocarbon fuel whereas "rich" is meant to include engines operated with a greater amount of fuel.” (¶0034) and “Referring now to FIG. 2 a schematic illustration of a method and apparatus for the ECM to deactivate a cylinder (shown in cross section) of the internal combustion engine is illustrated. For ease of explanation only cylinder is shown of course, it is contemplated that the ECM may control or deactivate as many cylinders as necessary to reduce engine emissions during a "cold start" as well as provide other vehicle commands or control.” (¶0035) and ¶0060+ (Fig. 9, control program executed by engine control device 22 (Fig. 1).
Therefore Foster teaches: an exhaust gas emission control system temperature increase process (Fig. 9) is executed for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich (at least ¶0034 , ¶0046, and ¶0062 and Fig. 9 block 86)…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control (See ¶0034; ECM performs air/fuel ratio control “to maintain optimum, lean or rich stoichiometry as may be required to provide the required torque output and higher exhaust temperature in the non-deactivated cylinders”.  The ECM continues to monitor catalyst temperature even after the predetermined temperature is reached (¶0046) during the temperature increase control and adjusts air/fuel ratio to lean and/or rich and/or deactivates/reactivates cylinders as required to maintain optimum torque output and exhaust catalyst temperature.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Foster to include stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich)…... and change the air-fuel ratio in at least one of the remaining cylinders to a lean side after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control in order to maintain optimum torque output and exhaust catalyst temperature as required while reducing exhaust emissions at minimum cost, and without reducing reliability. (¶0015).

Regarding Claim 8, Hahn teaches: 
A control method for a hybrid vehicle (Fig. 1, ¶0001 “hybrid drive unit of an automobile after a start”; Method illustrated in Fig. 2) , the hybrid vehicle including 
a multi-cylinder engine (Fig. 1, 12); 
an exhaust gas control apparatus including a catalyst removing exhaust gas from the multi-cylinder engine (¶0026-0027 “In the next step 104, a query is made if criteria K_A for determining the inactivity of an exhaust gas emission control system of the hybrid drive unit 10 (not shown in FIG. 1) are met.  These criteria K_A include at least one of the following criteria which have already been described above: [0027] the catalytic converter temperature falls below a predetermined limit temperature…”)
an electric motor (Fig. 1, 14); 
and an electric power storage device (Fig. 1, “The electric machine 14 receives the electric energy from an energy store 22, for example a battery…”; ¶0020) configured to exchange electric power with the electric motor, 
wherein: the hybrid vehicle is configured such that at least one of the multi-cylinder engine and the electric motor outputs drive power to wheels (Fig. 1, “A gear 16 connects the internal combustion engine 12 and the electric motor with an illustrated drive train 18.”; ¶0019; Note: Fig. 1 shows two wheels coupled to the drivetrain 18), the control method comprising: executing catalyst temperature increase control(Fig. 2, step 118…”This has the advantage that all operating parameters of the internal combustion engine, in particular cylinder fill, fuel quantity, injection timing, injection angles (for gasoline engines), mixture conditioning (homogeneous charge or stratified charge), exhaust gas return rate, etc., can be optimized so that the exhaust gas emission control system can be quickly activated and raw emission of the internal combustion in a case where a temperature increase of the catalyst is requested during a load operation of the multi-cylinder engine (i.e. after engine start when the load on the engine is below a threshold amount, see ¶0043); executing control such that the electric motor supplements insufficient drive power due to the execution of the catalyst temperature increase control (¶0043; “Because the internal combustion engine 12 now provides a smaller drive torque than requested by the driver, the electric machine 14 operates as a motor and supplies a positive electromotive torque M_EM according to the torque difference .DELTA.M. The result is again a total drive torque that corresponds to the desired torque M_w.”).
Hahn discloses all the elements of the claim with exception that complete details of the “optimized” temperature increase control are not disclosed.  Therefore Hahn does not explicitly teach: executing catalyst temperature increase control for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich…... and changing the air-fuel ratio in at least one of the remaining cylinders to a lean side after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control.
Foster discloses “This application relates to a method and apparatus for reducing exhaust emissions of an engine in particular, a method and apparatus  determining if the engine is being started from a cold state by sampling at least the temperature of the engine deactivating the first plurality of cylinders if the engine is being started from a cold state; supplying additional fuel and air to the second plurality of cylinders, wherein deactivation of the first plurality cylinders causes the second plurality of cylinders to operate at a condition corresponding to an engine output demand, wherein an exhaust of a first temperature is expelled by the second plurality of cylinders into the warm up converter, the first temperature being greater than an exhaust temperature that would be generated by all plurality of cylinders operating at the condition corresponding to the engine output demand.”; and “Disclosed herein is an apparatus and system that limits the cold start emissions of a vehicle engine by deactivating certain cylinders of the engine wherein the catalytic converter is brought to its operating temperature as quickly as possible.” (¶0030); and “In accordance with operating programs, algorithms, look up tables and constants resident upon the microcomputer of the ECM various output signals 34 are provided by the ECM. These signals can be used to control cylinder deactivation (e.g., limiting or shutting off fuel flow as well as closing the intake and exhaust valves of the deactivated cylinders) as well as performing other vehicle operations including but not limited to: fuel/air flow control to maintain optimum, lean or rich stoichiometry as may be required to provide the required torque output and higher exhaust temperature in the non-deactivated cylinders; spark timing; engine output; and providing on board malfunctioning diagnostic (OBD) means to the vehicle operator. As is known in the related arts and as used herein "lean" is meant to include engines that can be operated with an inlet oxygen concentration greater than the amount required for stoichiometric (or chemically correct) combustion of a hydrocarbon fuel whereas "rich" is meant to include engines operated with a greater amount of fuel.” (¶0034) and “Referring now to FIG. 2 a schematic illustration of a method and apparatus for the ECM to deactivate a cylinder (shown in cross section) of the internal combustion engine is illustrated. For ease of explanation only cylinder is shown of course, it is contemplated that the ECM may control or deactivate as many cylinders as necessary to reduce engine emissions during a "cold start" as well as provide other vehicle commands or control.” (¶0035) and ¶0060+ (Fig. 9, control program executed by engine control device 22 (Fig. 1).
Therefore Foster teaches: executing catalyst temperature increase control (Fig. 9) for stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich…(at least ¶0034, ¶0046, and ¶0062, Fig. 9 block 86)... and changing the air-fuel ratio in at least one of the remaining cylinders to a lean side after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control (See ¶0034; ECM performs air/fuel ratio control “to maintain optimum, lean or rich stoichiometry as may be required to provide the required torque output and higher exhaust temperature in the non-deactivated cylinders”.  The ECM continues to monitor catalyst temperature even after the predetermined temperature is reached (¶0046) during the temperature 
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control method of the hybrid of Hahn to incorporate the teachings of Foster to include stopping fuel supply to at least one cylinder and making an air-fuel ratio in each of remaining cylinders other than the at least one cylinder rich)…... and changing the air-fuel ratio in at least one of the remaining cylinders to a lean side after a temperature of the exhaust gas control apparatus becomes equal to or higher than a determination threshold value determined in advance during the execution of the catalyst temperature increase control in order to maintain optimum torque output and exhaust catalyst temperature as required while reducing exhaust emissions at minimum cost, and without reducing reliability. (¶0015).

Claims 2-6 rejected under 35 U.S.C. 103 as being unpatentable over Hahn (U.S. 2008/0109125A1) in view of Foster (U.S. 2004/0098970A1) in view of Mitsutani (U.S. 2013/0311021A1).

Regarding Claim 2, the combination of Hahn and Foster teaches all the elements of Claim 1 as indicated above.  Hahn further teaches a control device and executable method for optimizing control of fuel amount, mixture conditioning, injection timing, etc. to each of the cylinders in order that  “that the exhaust gas emission control system can be quickly activated and raw emission of the internal combustion engine 12 can be kept to a minimum.”, under condition that the insufficient drive power due to execution of the catalyst temperature increase is able to be supplemented by the electric motor (¶0044, 
Therefore Foster teaches: wherein the control device is configured to change the air-fuel ratio in each of the remaining cylinders to a lean side after the temperature of the exhaust gas control apparatus becomes equal to or higher than the determination threshold value during the execution of the catalyst temperature increase control (See ¶0034; ECM performs air/fuel ratio control “to maintain optimum, lean or rich stoichiometry as may be required to provide the required torque output and higher exhaust temperature in the non-deactivated cylinders”.  The ECM continues to monitor catalyst temperature even after the predetermined temperature is reached (¶0046) during the temperature increase control and adjusts air/fuel ratio to lean and/or rich and/or deactivates/reactivates cylinders as required to maintain optimum torque output and exhaust catalyst temperature.)  and stop fuel supply to at least one of the remaining cylinders under a condition that the insufficient drive power due to the execution of the catalyst temperature increase control is able to be supplemented by the electric motor after the temperature of the exhaust gas control apparatus46 becomes equal to or higher than the determination threshold value. (See at least ¶0034, ¶0046, and ¶0062, Fig. 9 block 86).
exhaust gas emission control method of the hybrid of Hahn to incorporate the teachings of Foster to include wherein the control device is configured to change the air-fuel ratio in each of the remaining cylinders to a lean side after the temperature of the exhaust gas control apparatus becomes equal to or higher than the determination threshold value during the execution of the catalyst temperature increase control and stop fuel supply to at least one of the remaining cylinders under a condition that the insufficient drive power due to the execution of the catalyst temperature increase control is able to be supplemented by the electric motor after the temperature of the exhaust gas control apparatus46 becomes equal to or higher than in order to maintain optimum torque output and exhaust catalyst temperature as required while reducing exhaust emissions at minimum cost, and without reducing reliability. (¶0015).
Foster does not explicitly teach adapting fuel supply amount (i.e. stopping/starting/increasing/decreasing) after the temperature of the exhaust gas control apparatus46 becomes equal to or higher than a second determination threshold higher than the determination threshold value.
Mitsutani discloses “The control device is configured to, when there is a request to warm up the catalyst while the vehicle is travelling, control the vehicle such that a catalyst temperature becomes a first target value, and, when there is a request to warm up the catalyst while electric power is being supplied to the power receiving system, control the vehicle such that catalyst temperature becomes a second target value different from the first target value. [0009] In the vehicle, the second target value may be lower in temperature than the first target value. [0010] In the vehicle, the first target value may be the catalyst temperature required to purify the exhaust gas in an amount corresponding to an upper limit of an intake air flow rate of the engine while the vehicle second target value may be the catalyst temperature required to purify the exhaust gas in an amount corresponding to an upper limit of an intake air flow rate of the engine while electric power is being supplied to the power receiving system.”.  Mitsutani further discloses With the above configuration, when there is a request to warm up the catalyst while the vehicle is travelling, the vehicle is controlled such that a catalyst temperature becomes a first target value. Meanwhile, when there is a request to warm up the catalyst while electric power is being supplied to the power receiving system, the vehicle is controlled such that the catalyst temperature becomes a second target value different from the first target value. Thus, it is possible to control the catalyst temperature such that the catalyst temperature becomes an appropriate temperature in each of the time when the vehicle is travelling and the time when electric power is being supplied to the power receiving system. Therefore, it is possible to suppress wasteful consumption of energy at the time when the catalyst is warmed up. Thus, it is possible to appropriately control the temperature of the catalyst on the basis of the state of the vehicle.” (¶0018).  Additionally, Mitsutani discloses “As described above, with the vehicle according to the present embodiment, when there is a request to warm up the catalyst 154 while the travel mode is selected, warm-up control is executed such that the temperature Tc of the catalyst 154 becomes the first target value Tct(1). When there is a request to warm up the catalyst 154 while the power generation mode is selected, warm-up control is executed such that the temperature Tc of the catalyst 154 becomes the second target value Tct(2) lower than the first target value Tct(1). Thus, at each of the time when the travel mode is selected and the time when the power generation mode is selected, the temperature Tc of the catalyst 154 is controlled to an appropriate temperature. Therefore, it is possible to suppress wasteful consumption of energy particularly in the case where warm-up control is executed while 
Therefore Mitsutani teaches adapting fuel supply amount (i.e. stopping/starting/increasing/decreasing) after the temperature of the exhaust gas control apparatus46 becomes equal to or higher than a second determination threshold higher (¶0125, first target value TCT(1)) than the determination threshold value. (TCT(2)) in order to control the temperature of the catalyst to an appropriate value based on state of the vehicle and suppress wasteful consumption of energy particularly in the case where warm-up control is executed.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control method of the hybrid of Hahn to incorporate the teachings of Mitsutani to include after the temperature of the exhaust gas control apparatus46 becomes equal to or higher than a second determination threshold higher than the determination threshold value in order to control the temperature of the catalyst to an appropriate value based on state of the vehicle and suppress wasteful consumption of energy particularly in the case where warm-up control is executed.

Regarding Claim 3, the combination of Hahn and Foster teaches all the elements of Claim 1 as indicated above.  Foster further teaches:  stop fuel supply to at least one of the remaining cylinders (at least ¶0034 , ¶0046, and ¶0062 and Fig. 9 block 86)…... and change the air-fuel ratio in each of the cylinders, to which the fuel supply is not stopped, among the remaining cylinders to a lean side after a temperature of the exhaust gas control apparatus becomes equal to or higher than the determination threshold value determined in advance during the execution of the catalyst temperature increase control (See ¶0034; ECM performs air/fuel ratio control in the non-deactivated cylinders”.  The ECM continues to monitor catalyst temperature even after the predetermined temperature is reached (¶0046) during the temperature increase control and adjusts air/fuel ratio to lean and/or rich and/or deactivates/reactivates cylinders as required to maintain optimum torque output and exhaust catalyst temperature.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Foster to include stop fuel supply to at least one of the remaining cylinders…... and change the air-fuel ratio in each of the cylinders, to which the fuel supply is not stopped, among the remaining cylinders to a lean side after a temperature of the exhaust gas control apparatus becomes equal to or higher than the determination threshold value determined in advance during the execution of the catalyst temperature increase control in order to maintain optimum torque output and exhaust catalyst temperature as required while reducing exhaust emissions at minimum cost, and without reducing reliability. (¶0015).

Regarding Claim 4, Foster further teaches: wherein the control device is configured to make the air-fuel ratio in each of the cylinders, to which fuel is supplied, rich  (at least ¶0034 , ¶0046, and ¶0062 and Fig. 9 block 86) in a case where the temperature of the exhaust gas control apparatus becomes lower than the predetermined temperature ((See ¶0034; ECM performs air/fuel ratio control “to maintain optimum, lean or rich stoichiometry as may be required to provide the required torque output and higher exhaust temperature in the non-deactivated cylinders”.  The ECM continues to monitor catalyst temperature even after the predetermined temperature is reached (¶0046) during the temperature increase control and adjusts after the air-fuel ratio in the at least one of the remaining cylinders is changed to the lean side (¶0034) in order to maintain optimum torque output and exhaust catalyst temperature as required while reducing exhaust emissions at minimum cost, and without reducing reliability. (¶0015).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Foster to include wherein the control device is configured to make the air-fuel ratio in each of the cylinders, to which fuel is supplied, rich in a case where the temperature of the exhaust gas control apparatus becomes lower than a predetermined temperature after the air-fuel ratio in the at least one of the remaining cylinders is changed to the lean side in order to maintain optimum torque output and exhaust catalyst temperature as required while reducing exhaust emissions at minimum cost, and without reducing reliability. (¶0015).

Regarding Claim 5, Foster further teaches: wherein the control device is configured to reduce the number of cylinders, to which the fuel supply is stopped, in a case where the temperature of the exhaust gas control apparatus becomes lower than the predetermined temperature (“Upon reaching the optimum operating temperature of the catalytic converter the system will in accordance with an alternative embodiment continuously monitor the catalytic converter to see if the converter has cooled to a temperature less than a temperature determined to provide good catalytic activity, wherein further cylinder deactivation may be implemented to warm the converter back up.”; ¶0046) after the air-fuel ratio in the at least one of the remaining cylinders is changed to the lean side (¶0034; Fig. 9) in order to maintain optimum 
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Foster to include wherein the control device is configured to reduce the number of cylinders, to which the fuel supply is stopped, in a case where the temperature of the exhaust gas control apparatus becomes lower than the predetermined temperature after the air-fuel ratio in the at least one of the remaining cylinders is changed to the lean side in order to maintain optimum torque output and exhaust catalyst temperature as required while reducing exhaust emissions at minimum cost, and without reducing reliability. (¶0015).

Regarding Claim 6, Foster further teaches: wherein the control device is configured to execute the catalyst temperature increase control to supply fuel at least one cylinder after the fuel supply to any one of the cylinders is stopped (“Also, the system will reactivate the remaining cylinders when the converter is operating at a proper temperature and if the engine out demands warrants operation of all of the cylinders.”; 0046) in order to maintain optimum torque output and exhaust catalyst temperature as required while reducing exhaust emissions at minimum cost, and without reducing reliability. (¶0015).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of Foster to include wherein the control device is configured to execute the catalyst temperature increase control to supply fuel at least one cylinder after the fuel supply to any one of the cylinders is stopped in order to maintain optimum torque output and exhaust catalyst temperature as required .

Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Hahn (U.S. 2008/0109125A1) in view of Foster (U.S. 2004/0098970A1) in view of In et al. (U.S. 2013/0095002A1).
Regarding Claim 7, the combination of Hahn and In teaches all the elements of Claim 1 as indicated above.  However, neither explicitly teaches: wherein the exhaust gas control apparatus47 includes a particulate filter
“In” discloses “The present invention relates to an exhaust gas purifying filter, a system for regenerating a particulate filter, and a method thereof. More particularly, the present invention relates to an exhaust gas purifying filter, and a system and a method for regenerating a particulate filter of a gasoline engine.” (¶0003) and “Referring to FIG. 1 and FIG. 2, a system 1 for regenerating a particulate filter according to an exemplary embodiment of the present invention includes a gasoline engine 10, a three-way catalyst device 20, an ammonia storage catalyst unit 32, a particulate filter 35, and a control portion 40.” (¶0031, Fig. 1) and “As shown in FIGS. 1 and 2, the particulate filter 35 is mounted downstream in the proximity of the ammonia storage catalyst unit 32, and is adapted to trap particulate matter (PM) in the exhaust gas.” (¶0041) and “Since the air/fuel ratio is low (rich atmosphere) around a spark plug, an engine generally is operated in a lean fuel condition. However, this presents a problem in a gasoline direct injection engine (GDI) which generates a large amount of particulate matter (PM) during an incomplete combustion period increment in a combustion chamber. Accordingly, a particulate filter is mounted in a vehicle with a gasoline direct injection engine (GDI).”.
wherein the exhaust gas control apparatus47 includes a particulate filter in order to reduce exhaust emissions by trapping particulate matter generated during operation of the engine.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified exhaust gas emission control system of the hybrid of Hahn to incorporate the teachings of “In” to include wherein the exhaust gas control apparatus47 includes a particulate filter in order to reduce exhaust emissions by trapping particulate matter generated during operation of the engine.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Surnilla et al. (U.S. 7069910) teaches “A method is disclosed for controlling operation of an engine coupled to an exhaust treatment catalyst. Under predetermined conditions, the method operates an engine with a first group of cylinders combusting a lean air/fuel mixture and a second group of cylinders pumping air only (i.e., without fuel injection).” (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747